DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The previously cited objection to the specification was addressed in a preliminary amendment filed 05/04/2021 and thus the objection is withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 7-9, 11-12, and 16, filed 10/28/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 07/28/2021 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Johanson (US 20180142340), Pavloff (US 20080257263 A1), and Fruchterman (US 20150354054 A1). Johanson teaches a shield with a cylindrical shape, upper portion, and lower portion, wherein the lower portion extends downward and radially inward from the upper portion, and the upper portion has an outer lip with a plurality of holes (openings) to accommodate a plurality of bolts (fasteners). Additionally, Pavloff teaches a notched lower peripheral edge, and Fruchterman teaches a plurality of alignment slots extending from an outer surface of the outer lip, but, as described by the applicant in pg. 7-9 of the remarks, Fruchterman does not teach that the alignment slots extend radially inward. Johanson teaches a groove on the lower surface of the outer lip but, as plurality of grooves on the lower surface of the outer lip. Furthermore, there is no teaching, suggestion, or motivation in the prior art to add additional grooves to the lower surface of the lower surface of the outer lip of Johanson or to add alignment slots extending radially inward from an outer surface of the outer lip, and therefore claim 1 is allowed.
Claims 2-5 depend on claim 1 and thus are allowed for the same reasons.
Regarding claim 6, the closest prior art to the claimed invention is Wicker (US 6129808 A). Wicker teaches a liner (process shield) with an upper portion and a lower portion, the upper portion having an outer lip, wherein a heater (ring) is coupled to the upper portion of the process shield via a plurality of openings in the outer lip and wherein the heater ring includes a plurality of pin slots. However, Wicker fails to explicitly teach the lower portion of the process shield extends radially inward from the upper portion and fails to teach a plurality of alignment slots extending radially inward from an outer surface of the outer lip. Furthermore, there is no teaching, motivation, or suggestion to modify the liner of Wicker to meet the claimed limitations and thus claim 6 is allowed.
Claims 7-15 depend on claim 6 and thus are allowed for the same reasons.
Regarding claim 16, the closest prior art to the claimed invention is Fruchterman (US 20150354054 A1), Rasheed (US 20110278165 A1), and Nguyen (US 20150075980 A1). Fruchterman teaches a chamber body with an interior volume, target at the top of the chamber body, substrate support opposite to the target, a shield kit having cylindrical body, extending from the target to the substrate support, and having an outwardly extending flange (outer lip) surrounded by a cooled adapter. Fruchterman also teaches a ring shaped ground adapter (heater ring) is connected to the cooled adapter through a locating pin and that the process adapter is connected to alignment features in the outer lip through a plurality of alignment pins. a plurality of fasteners disposed through a plurality of openings in the outer lip and extending into the heater ring to clamp the adapter between the outer lip and the heater ring. Furthermore, there is no teaching, suggestion, or motivation to modify the previous combination in order to meet the claim limitations and thus claim 16 is allowed.
Claims 17-20 depend on claim 16 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797